1

2                               UNITED STATES DISTRICT COURT

3                                         DISTRICT OF NEVADA

4                                                      ***

5

6    BRUCE TINER,                                        Case No. 3:17-cv-00653-MMD-CBC

7                                        Plaintiff,                    ORDER

8           v.

9    NEVADA DEPARTMENT OF
     CORRECTIONS, et al.,
10
                                   Defendant.
11

12          Plaintiff Bruce Tiner filed a motion to dismiss (“Motion”) his case under Federal

13   Rule of Civil Procedure 41(a)(2). (See ECF No. 26.) While Defendants Tara Carpentar

14   and William Sandie have filed answers to the Complaint (ECF Nos. 21, 22), other

15   Defendants have not been served, and the case is in its early stages. Accordingly, the

16   Court will grant Plaintiff’s Motion under Rule 41(a)(2).

17          It is therefore ordered that Plaintiff’s motion to dismiss (ECF No. 26) is granted.

18          It is further ordered that Plaintiff’s motion for release of addresses (ECF No. 19) is

19   denied as moot.

20          It is further ordered that Plaintiff’s Complaint is dismissed. The Clerk of the Court

21   is instructed to close this case.

22          DATED THIS 16th day of May 2019.

23

24
                                                      MIRANDA M. DU
25                                                    UNITED STATES DISTRICT JUDGE

26
27

28
